Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, J.), entered July 18, 2006 in a proceeding pursuant to Family Court Act article 6. The order, insofar as appealed from, altered respondent’s visitation schedule.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs and the second through fourth ordering paragraphs are vacated.
Memorandum: Petitioner mother commenced this proceeding seeking modification of a prior order establishing respondent father’s visitation schedule with the parties’ 14-year-old child by requiring visitation only in the event that the child agrees to *1375visit with the father. We conclude that Family Court properly denied the petition insofar as it sought visitation based solely upon the child’s agreement to such visitation (see Matter of Jeffrey T. v Julie B., 35 AD3d 1222 [2006]; see generally Labanowski v Labanowski, 4 AD3d 690, 692-693 [2004]), but we further conclude that the court erred in modifying the prior order by altering the existing visitation schedule, thereby reducing the father’s visitation. “Once a visitation order is entered, it may be modified only ‘upon a showing that there has been a subsequent change of circumstances and modification is required’ ” (Matter of Wilson v McGlinchey, 2 NY3d 375, 380 [2004]; see Matter of Sullivan v Sullivan, 40 AD3d 865, 866 [2007]), and here the mother made no such showing. Present—Scudder, P.J., Martoche, Smith, Lunn and Pine, JJ.